Walton, J.
The question is whether the common-law rule that, the will of a, feme sole is revoked by her marriage, is now in force in this state. We think it is not. The rule was an outgrowth of the doctrine that the marriage of a feme sole destroyed her testamentary capacity. After her marriage she could neither make nor revoke a will. A will already made, if allowed to remain valid, would make a permanent disposition of her property. This would be contrary to the very essence and nature of a will. It would cease to be ambulatory. It was therefore resolved that
*277the marriage of a feme sole should, by operation of law, revoke all existing testamentary dispositions of her property. But, in this state, the marriage of a feme sole does not now destroy her testamentary capacity. In this particular the common law is not now in force. It has been abrogated by the legislature. A married woman can now make, or alter, or revoke a will, as fully and as freely as if she were not married. Why, then, should her marriage revoke a pre-existing will? We think it should not. Oessante ratione legis, cessat ipsa lex. Reason is the soul of the law, and when the reason of any particular law ceases, so does the law itself. In England it is now enacted that the marriage of either a man or a woman shall revoke a pre-existing will, unless it is executed under a power of appointment. In New York they have a statute which declares in express terms that the marriage of a woman shall revoke a pre-existing will. In Massachusetts they have a statute which, as construed by the court, has the same effect. Similar statutes exist in several other states. Where such statutes exist, the question we are now considering cannot arise. In other states, where the testamentary laws and the rights and powers of married women are similar to those now existing in this state, it has been held that the marriage of a feme sole will not revoke a pre-existing will. It is said in a New Hampshire case that when the incapacity of a married woman to make a will is removed, no reason remains why her will, made before her marriage, should be thereby revoked. Morey v. Sohier, 63 N. H. 507, (2 N. E. Rep. 274.) And see Fellows v. Allen, 60 N. H. 439; Webb v. Jones, 36 N. J. Eq. 163. Ward’s Estate, (Wis.) 35 N. W. R. 731. Carey’s Estate, 49 Vt. 236. Our statutes recognize the fact that a will may be revoked by operation of law from a change in the condition or circumstances of the maker (R. S., c. 74, § 3), but they are silent as to what the changes or circumstances are, which shall have that effect. If the marriage of a feme sole now, as formerly, destroyed her testamentary capacity, the change in her condition and circumstances would now, as then, also destroy the validity of an existing will. But such is not now the effect of a marriage. In this state, a feme covert can make or revoke a will as freely as a feme sole; *278and the reason no longer exists for holding that the will of a feme sole will be revoked by her marriage. It will not be. The decree of the probate court holding the contrary was erroneous, and must be reversed.

Decree reversed.

Peters, C. J., Daneorth, Virgin, Emery and Haskell, JJ., concurred.